Name: 2011/765/EU: Commission Decision of 22Ã November 2011 on criteria for the recognition of training centres involved in the training of train drivers, on criteria for the recognition of examiners of train drivers and on criteria for the organisation of examinations in accordance with Directive 2007/59/EC of the European Parliament and of the Council (notified under document C(2011) 7966) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  employment;  labour market;  land transport;  education
 Date Published: 2011-11-29

 29.11.2011 EN Official Journal of the European Union L 314/36 COMMISSION DECISION of 22 November 2011 on criteria for the recognition of training centres involved in the training of train drivers, on criteria for the recognition of examiners of train drivers and on criteria for the organisation of examinations in accordance with Directive 2007/59/EC of the European Parliament and of the Council (notified under document C(2011) 7966) (Text with EEA relevance) (2011/765/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/59/EC of the European Parliament and of the Council of 23 October 2007 on the certification of train drivers operating locomotives and trains on the railway system in the Community (1), and in particular Articles 23(3)(b) and 25(5) thereof, Whereas: (1) To achieve an appropriate and comparable level of quality of training and examinations of train drivers and train candidate drivers with a view to their certification in all Member States, it is necessary to establish common criteria at Union level in regard to both the procedures for recognition of training centres and for examiners of train drivers. (2) Training and examinations should be performed in an appropriate manner and at a reasonable and comparable quality level in all Member States, to enable mutual acceptance of examinations. (3) Training centres should be competent in regard to the training they carry out. In particular the training centres should have technical and operational competence and suitability to organise training courses and should be adequately staffed and equipped. (4) Particular provisions should be laid down for training centres that belong to railway undertakings or infrastructure managers applying for safety certificates or safety authorisations. In order to reduce the administrative burden, a Member State should be enabled to provide the possibility to combine the recognition of such training centres with the process of granting safety certificates or safety authorisations. (5) Examiners of train drivers should be skilled and competent in regard to the subject matter of examinations they want to conduct. Requirements for the competence of an examiner should refer to aspects such as examination methods, skills and pedagogical aptitude. The competent authority should check on an individual basis whether the competence of a person or entity applying for recognition as an examiner of train drivers is appropriate for the purpose of performing examinations in the respective areas of competences. (6) Examiners of train drivers should perform examinations in an independent and impartial manner. To that end, the persons or entities applying for the recognition procedure should prove to the competent authority that they respect those requirements. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 32 of Directive 2007/59/EC, HAS ADOPTED THIS DECISION: CHAPTER 1 GENERAL PROVISIONS Article 1 Subject matter and scope This Decision lays down the criteria for the recognition of training centres providing professional training to train drivers and train drivers candidates for the recognition of examiners of train drivers and train drivers candidates and for the organisation of examinations in accordance with Directive 2007/59/EC. It applies to: (a) training centres providing training courses for train drivers and train candidate drivers on training tasks specified in Article 23 of Directive 2007/59/EC; (b) the examiners of train drivers authorised to check the competence of candidate train drivers or train drivers to be certified in accordance with Article 25 of Directive 2007/59/EC. Article 2 Definitions The following definitions shall apply for the purpose of this Decision: (a) applicant means an entity or a single person having established a company that applies for recognition to provide training courses relating to training tasks referred to in Article 23(5) and (6) of Directive 2007/59/EC, including a single person applying for recognition as examiner referred to in Article 25(1) and (2) of Directive 2007/59/EC; (b) trainer means a person with relevant skills and competence to prepare, organise and conduct training courses; (c) examiner means a person having relevant skills and competence, recognised to conduct and score examinations for the purposes of Directive 2007/59/EC; (d) examination means a process to check a train drivers or candidate train drivers competence in accordance with Directive 2007/59/EC by one or more means such as written, oral and practical; (e) examination centre means an entity established to provide examinations for train drivers in accordance with Article 25 of Directive 2007/59/EC; (f) recognition means a formal statement on the competence of a person or an entity to perform training tasks or examinations, issued by an authority appointed for this purpose by the Member State; (g) competent authority means the competent authority as defined in Article 3 of Directive 2007/59/EC or any other body appointed by the Member State or entrusted with the task of recognition of training centres and of examiners by the competent authority through delegation. CHAPTER 2 TRAINING CENTRES Article 3 Independence and impartiality Training centres shall deliver training courses in an impartial manner regarding all participants. In particular where a training centre provides training to persons employed by the company owning the training centre as well as to other persons, the training shall be performed independently from the interests of the company owning the training centre and shall be impartial for all participants. Training centres shall apply the same rules to persons employed by the company owning the training centre and to other persons. Member States shall ensure that measures are taken to safeguard this principle. Article 4 Competence requirements 1. An applicant shall demonstrate technical and operational competence and suitability to organise training courses appropriate to the training tasks. It shall be adequately staffed and equipped and operate in an environment suitable for training aiming to prepare train drivers for the examinations to obtain or maintain licences and certificates in accordance with Directive 2007/59/EC. 2. In particular, applicants shall: (a) have an effective management structure which ensures that trainers have adequate qualifications and experience to provide training according to the requirements set out in Directive 2007/59/EC; (b) have the necessary staff, facilities, equipment and accommodation appropriate for the training offered and the estimated number of trainees; (c) ensure that practical training is performed by trainers who are holders of both a valid train driver licence and a valid certificate covering the subject of training or a similar type of line/rolling stock, and who have professional practice in driving of minimum 3 years duration. When the trainer does not hold a valid certificate for the relevant infrastructure/rolling stock, a driver holding the certificate for that infrastructure/rolling stock shall be present to the training, in accordance with Article 4(2)(e) of Directive 2007/59/EC; (d) provide the methodology they intend to use to ensure the content, organisation and duration of training courses, training plans and competence schemes; (e) provide systems to record the training activities including information on participants, trainers and the number and purpose of the courses; (f) have a quality management system or equivalent procedures in place to monitor compliance with, and the adequacy of, the systems and procedures which ensure that the training provided satisfy the requirements set out in Directive 2007/59/EC; (g) provide competence management, ongoing training and measures to keep professional skills updated for trainers; (h) demonstrate procedures to keep training methods, tools and equipments updated, including training literature, training software, documents provided by the infrastructure manager such as rulebooks on operational rules, signals or safety systems. 3. A Member State may establish additional requirements for the training related to infrastructure of its own territory. 4. Applicants for training on specific communication and terminology for rail operation and safety procedures, shall submit their application to the competent authority of the Member State where the infrastructure is located, to which the communication and terminology refer. Article 5 Training centres belonging to a railway undertaking or an infrastructure manager 1. A Member State may permit that an applicant which belongs to a railway undertaking or to an infrastructure manager, exclusively provides training to staff of the company it belongs to, and which fulfils all requirements provided for in Article 4 of this Decision, is recognised in combination with the safety certification or safety authorisation process in accordance with Directive 2004/49/EC of the European Parliament and of the Council (2). 2. In this case, the statement of recognition may be displayed on the relevant safety certificate or safety authorisation. 3. Work organisation and management of the applicant referred to in paragraph 1 shall be organised and structured to prevent any conflict of interest. Article 6 New or newly equipped line and newly introduced rolling stock In regard to new or newly equipped lines or newly introduced rolling stock a Member State may specify conditions under which a recognised training centre may organise practical training in derogation to Article 4(2)(c). The use of this derogation shall be strictly limited to the case in which no trainer holding a certificate already covering the new or newly equipped line or the new rolling stock is yet available. The trainer shall fulfil all other requirements of Article 4(2)(c) in regard to the licence and to the certificate as provided in Articles 14 and 15 of Directive 2007/59/EC, and to the required period of professional practice. CHAPTER 3 EXAMINERS Article 7 Independence and impartiality Applicants shall confirm that they will conduct examinations in an impartial and non-discriminatory manner, free of any pressure and incentive which could affect the judgement or the results of the examination and the way the examination is carried out. For this purpose the competent authority shall develop a statement incorporated in an application form to be signed by the applicant. Article 8 Competence requirements 1. Applicants shall be competent and experienced regarding the subject of examination they want to conduct. The experience requested shall be gathered during professional practice of minimum 4 years duration within a period of not more than 5 years before the application date. The requested period of professional experience may include periods of experience as a manager of train drivers who holds a valid train driver licence and complimentary certificate or as a trainer for training tasks relevant to the application submitted. 2. In regard to practical examinations on board trains the applicant must be the holder of both a valid train driver licence and a valid certificate covering the subject of examination or a similar type of line/rolling stock. When the examiner does not hold a valid certificate for the infrastructure/rolling stock of the examination, a driver holding the certificate for that infrastructure/rolling stock shall be present to the examination in accordance with Article 4(2)(e) of Directive 2007/59/EC. The applicant shall have professional practice in driving of minimum 4 years duration and gathered within a period of not more than 5 years before the application date. The applicants knowledge must be up to-date at the time of the application. 3. In addition, applicants shall meet the following minimum criteria: (a) they shall be competent in listening and spoken interaction at minimum level B2 of the European Framework for Language Competence (EFLC) established by the Council of Europe (3), in the language of examination; (b) they shall have the skills and the pedagogical aptitude required for the purpose of conducting examinations, and have thorough knowledge of the relevant examination methods and examination documents; (c) they shall demonstrate how they will keep their professional competences regarding the subjects they examine updated; (d) they shall be familiar with the certification scheme for train drivers. 4. A Member State may establish additional requirements for examiners performing examinations related to its own infrastructure. CHAPTER 4 ORGANISATION OF EXAMINATIONS Article 9 Common criteria for the organisation of examinations Examinations organised to assess train drivers competence in accordance with Article 25 of Directive 2007/59/EC shall meet the following criteria: (a) in case of examinations conducted by two or more persons, at least the person who is leading the examination shall be a recognised examiner in accordance with the provisions of this Decision; (b) where the examination concerns the practical part of train driving competences, the examiner shall be licensed as train driver and hold a complementary certificate authorising the use of infrastructure and the driving of rolling stock that is subject to the examination, or a similar type of line/rolling stock; when the examiner does not hold a valid certificate for the infrastructure/rolling stock of the examination, a driver holding the certificate for that infrastructure/rolling stock shall be present to the examination in accordance with Article 4(2)(e) of Directive 2007/59/EC; (c) examinations shall be performed in a transparent manner and shall have adequate duration in order to prove with sufficient documented evidence that all the relevant subjects of the Annexes to Directive 2007/59/EC are covered; (d) in cases where the examiner participating to the examination provided the training on the subject of examination to the train driver or candidate train driver, a second examiner, who was not involved in preparation training, will conduct the examination; (e) an examination shall be prepared with particular care in regard to the confidentiality of the questions foreseen during the examination. Article 10 New or newly equipped line and newly introduced rolling stock In regard to new or newly equipped lines or newly introduced rolling stock a Member State may specify conditions under which a recognised examiner may perform examinations in derogation to Article 9. The use of this derogation shall be strictly limited to the case in which no examiner holding a certificate already covering the new or newly equipped line or the new rolling stock is yet available. The examiner shall fulfil all other requirements of Article 4(2)(c) in regard to the licence and to the certificate as provided in Articles 14 and 15 of Directive 2007/59/EC, and to the required period of professional practice. CHAPTER 5 FINAL PROVISIONS Article 11 Transitional period If a railway undertaking or an infrastructure manager has already selected examiners for the purpose of conducting examinations for their own staff, in conformity with national provisions and requirements applicable before the entry into force of this Decision, a Member State may decide that those selected examiners are allowed to continue conducting examinations in accordance with the following conditions: (a) the railway undertaking or infrastructure manager has selected the examiner within the framework of a safety certificate or safety authorisation issued in accordance with Directive 2004/49/EC and within the limits of the scope issued by the competent authority and until the expiry of this safety certificate or safety authorisation; (b) the railway undertaking or infrastructure manager checks the fulfilment of the requirements laid down in this Decision in regard to examiners they have selected; if an examiner fails to meet a requirement, the railway undertaking or infrastructure manager shall take appropriate measures to achieve the fulfilment of the requirements for examiners. Article 12 Application This Decision shall apply from 15 May 2012. For training centres already providing training services at the date of application of this Decision, this Decision shall apply as of 1 July 2013. Article 13 Addressees This Decision is addressed to the Member States. Done at Brussels, 22 November 2011. For the Commission Siim KALLAS Vice-President (1) OJ L 315, 3.12.2007, p. 51. (2) OJ L 164, 30.4.2004, p. 44. (3) Common European Framework of Reference for Languages: Learning, Teaching, Assessment, 2001 (Cambridge University Press for the English version  ISBN 0-521-00531-0). Also available on the Council of Europe website: http://www.coe.int/T/DG4/Portfolio/documents/Common%20European%20Framework%20hyperlinked.pdf